Doerr and Davis, JJ.
(dissenting). We respectfully dissent. The trial court correctly granted defendants’ motion for judgment notwithstanding the verdict because defendants’ negligence was not the proximate cause of plaintiff’s injuries as a matter of law. Plaintiff’s act of jumping from the bridge was an intervening act "divorced from and not the foreseeable risk associated with the original negligence” (Derdiarian v Felix Contr. Corp., 51 NY2d 308, 316, rearg denied 52 NY2d 784). Defendants’ negligence, if any, merely furnished "the occasion for an unrelated act to cause injuries not ordinarily anticipated” (Derdiarian v Felix Contr. Corp., supra, at 316; see also, Ventricelli v Kinney Sys. Rent A Car, 45 NY2d 950, 952, mod 46 NY2d 770; Sheehan v City of New York, 40 NY2d 496, 503-504). (Appeal from judgment of Supreme Court, Erie County, Wolf, J.—negligence.) Present—Dillon, P. J., Callahan, Doerr, Green and Davis, JJ.